            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 358 MR WCM

WAYNE FREDELL,                  )
                                )
           Plaintiff,           )
v.                              )                         ORDER
                                )
EQUIFAX INFORMATION             )
SERVICES, LLC,                  )
TRANSUNION LLC, and             )
CREDIT ONE BANK, N.A.,          )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 29) filed by Robert deRosset. The Motion indicates

that Mr. deRosset, a member in good standing of the Bar of this Court, is local

counsel for Defendant TransUnion LLC and that he seeks the admission of

James Acosta, who the Motion represents as being a member in good standing

of the Bar of the State of Texas. It further appears that the requisite admission

fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 29) and ADMITS

James Acosta to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                  Signed: June 23, 2020




     Case 1:19-cv-00358-MR-WCM Document 30 Filed 06/23/20 Page 1 of 1
